Citation Nr: 1001772	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbosacral strain 
with degenerative disc disease (lumbar spine disorder). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1979 to October 1982, with additional service in 
the Georgia Army National Guard (GAARNG).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision, the RO reopened the 
Veteran's previously denied claim for entitlement to service 
connection for lumbar spine disorder, but continued and 
confirmed the denial of the benefits sought. The Veteran 
appealed. 

In April 2009, the Board reopened the claim for service 
connection, and then remanded it back to the RO for 
additional development, which included a VA examination.  


FINDINGS OF FACT

1.  The first medical evidence of a chronic lumbar spine 
disorder is not shown until a decade after the Veteran's 
discharge from service. 

2.  The preponderance of the medical evidence is against a 
finding that the Veteran's current lumbar spine disorder is 
related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar spine disorder have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the June 2006 RO decision in the matter, VA 
sent a letter to the Veteran in January 2006 that addressed 
some of the notice elements concerning his service connection 
claim.  The letter informed the Veteran of what evidence is 
required to substantiate the claims, and apprised the Veteran 
as to his and VA's respective duties for obtaining evidence.  
In addition, the letter also informed the Veteran why his 
claim was previously denied in an earlier final rating 
decision.  In a March 2006 notice letter, VA has informed the 
Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the instant matter, the Board notes that a complete set of 
the Veteran's service treatment records are not contained in 
the claims folder, except for some service treatment records 
received from the Veteran's GAARNG unit.  In this case, VA 
has attempted to obtain any available records, however these 
attempts were not successful.  The file contains a detailed 
memorandum, dated in December 1995, in which VA personnel 
itemizes events and actions surrounding VA's attempts to 
locate any pertinent records and concludes with a formal 
finding that service records are unavailable.  In addition, 
the record contains a January 2006 correspondence from GAARNG 
stating that all avenues have been exhausted in attempts to 
obtain a full set of the Veteran's service records.  The RO 
informed the Veteran of the unsuccessful efforts to find his 
service records.  Further, the RO has requested that the 
veteran send any pertinent records, including, any additional 
service medical documents that he might have in his 
possession.  

VA has made reasonable efforts to obtain any available 
pertinent records as well as all relevant records adequately 
identified by the Veteran.  Additionally, VA provided the 
Veteran with an examination in August 2009, in which the 
examiner addressed the question of whether the Veteran's 
current lumbar disorder was related to his service.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

The Veteran claims he is entitled to service connection for a 
lumbar spine disorder.  

A review of the Veteran's service treatment records shows he 
complained of low back pain three times during his active 
service.  A September 1980 treatment record shows the Veteran 
presented with complaints of low back pain after lifting 
something.  It was noted that he had no previous history of 
back problems.  He was diagnosed with a lumbar strain.  A 
June 1981 treatment record shows the Veteran again presented 
for complaints of low back pain, which he associated with 
muscle aches related to "playing ball."  He was diagnosed 
with a muscle strain due to physical exertion.  The third 
compliant of low back pain comes from a July 1982 treatment 
record, noting that the Veteran was diagnosed with a 
musculoskeletal pain.  

The record shows the Veteran declined to receive an 
examination prior to his separation from active service, and 
it was determined that a medical examination prior to 
separation was not required.

A review of the Veteran's service treatment records from his 
service in the GAARNG show he reported experiencing recurrent 
back pain.  See February 1984 and February 1988 medical 
history reports.  In the February 1984 and February 1988 
medical examination reports, it was noted in both reports, 
that the Veteran's spine was evaluated as normal.  

The first post-service medical evidence of a lumbar spine 
disorder comes from an April 1993 VA treatment record where 
it was noted that the Veteran had experienced low back pain 
for a few days after he had attempted to lift up a person.  
The Veteran was diagnosed with chronic lumboscral strain, and 
it was noted that he reported a history of chronic low back 
pain since 1980.  A July 1993 VA treatment record contained 
findings from a lumbar spine x-ray that revealed narrowing of 
disc spacing between L4-L5, and findings from a subsequent CT 
lumbar scan that showed the Veteran had a herniated disc at 
L4-L5.  A December 1993 VA treatment record noted that the 
Veteran complained of low back pain associated with a work-
related injury. 

Additional post-service treatment records continue to show 
the Veteran's complaints of, and treatment for, low back 
pain.  Private treatment records from November 2003 show that 
the Veteran injured his lower back in a motor vehicle 
accident.  A report of a lumbar spine x-ray revealed the 
Veteran had degenerative disc disease at L4-L5 and L5-S1, but 
that there was no evidence of acute derangement.  A January 
2007 VA treatment record noted the findings from recent 
diagnostic studies, which showed mild to moderate 
hypertrophic and degenerative changes of the lumbar spine 
with more severe findings at L4-L5 with bulging disc, 
neuroforaminal narrowing, and mild degree of spinal stenosis. 

In August 2009, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted that he reviewed the Veteran's claims folder.  
The examiner also noted that the Veteran reported symptoms of 
low back pain since 1980, when he hurt his back while 
changing the tire of a truck.  The Veteran further reported 
that his low back pain had increased over time.  The examiner 
noted the x-ray findings of disc thinning at L4-5 and L5-S1, 
with anterior and lateral osteophytosis from L3 downward.  
There was also evidence of degenerative changes at L4 and L5.  
The examiner diagnosed the Veteran with mild degenerative 
disc disease at L4-L5 and L5-S1.  The examiner found that 
based on the evidence contained in the claims folder and 
obtained during the examination, he could not provide an 
opinion whether it was at least as likely as not that the 
Veteran's current diagnosis was related to his service, 
without resorting to mere speculation.  




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims entitlement to service connection for 
lumbar spine disorder.  His service treatment records show 
three complaints of low back pain during service.  He has a 
current diagnosis for a lumbosacral strain with degenerative 
disc disease.  The remaining question on appeal is whether 
there is medical evidence that establishes a link between his 
complaints during service and his current diagnosis.  Here, 
the Board finds that the preponderance of the medical 
evidence is against such a finding. 

First, although the record shows complaints of low back pain 
during service, and the Veteran reported experiencing 
recurrent back pain in GAARNG records, there is no objective 
medical evidence showing that the Veteran had a chronic 
lumbar spine disorder during service.  The Board finds it 
pertinent that on physical examination in February 1984 and 
February 1988, the veteran's spine was evaluated as normal.  
The first medical of evidence of a chronic condition is not 
shown until April 1993, which is almost a decade after the 
Veteran's discharge from service.  The evidentiary gap 
between the Veteran's active service and the earliest medical 
evidence of chronic lumbar spine disability weighs heavily 
against the Veteran's claims on a direct basis.  A lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service). 

In addition to the lack of medical evidence showing that a 
chronic back disorder began during service, the Board notes 
that the record reflects at least two instances where the 
Veteran injured his lower back after his discharge from 
service.  

Additionally, the record lacks any medical evidence 
establishing a possible relationship between the Veteran's 
back disability and his period of active service.  When 
specifically asked to address this question, the August 2009 
VA examiner indicated that unless he resorted to mere 
speculation, he could not find that the Veteran's current 
lumbar spine disorder was at least as likely as not related 
to his service.  The examiner was specifically asked to 
address the question of etiology for the Veteran's current 
lumbar spine disorder, but based on the available evidence 
the examiner could not link the current disability to the 
Veteran's service.  In short, there is no medical opinion 
contained in the record that links the Veteran's current 
lumbar spine disorder to his service in order to support an 
award for service connection.  See 38 C.F.R. § 3.303. 

It is noted that a number of the post-service treatment 
records contain the Veteran's reports that his low back pain 
began in 1980.  The Board has considered these treatment 
records.  In this case, however, the treating physicians did 
not conclude that the Veteran's current lumbar spine disorder 
was of service onset or was otherwise related thereto.  Such 
statements constitute only a history provided by the Veteran.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a bare transcription in a medical 
record of the Veteran's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  

The Board further notes the Veteran's lay assertions that his 
current disability is related to his service.  Although the 
Veteran is competent to attest to facts surrounding his 
claim, as a lay person, he is not competent to offer opinions 
that require medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, to the extent, his 
statement contains a medical etiology of his current 
disabilities; this is simply not competent or persuasive 
evidence.  

In sum, although a review of the service treatment records 
shows the Veteran complained of low back pain during service, 
the preponderance of the medical evidence does not show that 
the current lumbar spine disorder is related to his service.  
The Board finds that the preponderance of the evidence is 
against the claim.  As such, the benefit of the doubt rule is 
not applicable here.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claims must be denied. 



ORDER

Entitlement to service connection for lumbar spine disorder 
is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


